                                                                                   Case 8:20-cv-00280-SB-JDE Document 20 Filed 08/31/20 Page 1 of 7 Page ID #:155




                                                                                    1 Farah Tabibkhoei (SBN 266312)
                                                                                        REED SMITH LLP
                                                                                    2 355 S. Grand. Ave. Suite 2900
                                                                                        Los Angeles, CA 90071
                                                                                    3 Telephone: (213) 457-8219
                                                                                        Fax: (213) 457-8080
                                                                                    4 Email: FTabibkhoei@reedsmith.com

                                                                                    5 James C. Pistorino (SBN 226496)
                                                                                        PARRISH LAW OFFICES
                                                                                    6 224 Lexington Dr.
                                                                                        Menlo Park, CA 94025-2910
                                                                                    7 Telephone: (650) 400-0043
                                                                                        Email: james@dparrishlaw.com
                                                                                    8 Attorneys for Plaintiff Anne Komatsu

                                                                                    9
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                                   10
                                                                                                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12   ANNE KOMATSU, an individual,         Case No. 8:20-cv-00280-JVS-JDE
REED SMITH LLP




                                                                                   13                     Plaintiff,
                                                                                                                             PLAINTIFF ANNE KOMATSU’S
                                                                                   14         v.                             OPPOSITION TO DEFENDANT’S
                                                                                   15                                        MOTION TO DISMISS FOR LACK
                                                                                        ALEX AZAR, in his capacity as
                                                                                                                             OF SUBJECT MATTER
                                                                                   16   Secretary of the UNITED STATES
                                                                                                                             JURISDICTION, OR, IN THE
                                                                                        DEPARTMENT OF HEALTH AND
                                                                                   17                                        ALTERNATIVE, FOR JUDGMENT
                                                                                        HUMAN SERVICES,
                                                                                                                             ON THE PLEADINGS
                                                                                   18
                                                                                                              Defendant.
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                         PLAINTIFF ANNE KOMATSU’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                          FOR LACK OF SUBJECT MATTER JURISDICTION, OR, IN THE ALTERNATIVE, FOR
                                                                                                              JUDGMENT ON THE PLEADINGS
                                                                                   Case 8:20-cv-00280-SB-JDE Document 20 Filed 08/31/20 Page 2 of 7 Page ID #:156




                                                                                    1          I.    INTRODUCTION
                                                                                    2          The Secretary contends that this action should be dismissed, purportedly because
                                                                                    3 Mrs. Komatsu lacks standing as the Medicare Appeals Council did not find Mrs.

                                                                                    4 Komatsu liable for the cost of the device under the Medicare program. See Dkt. #43 at

                                                                                    5 5. Even if Mrs. Komatsu were to suffer no economic injury, Mrs. Komatsu has standing

                                                                                    6 because she has been denied her substantive statutory right to Medicare benefits and

                                                                                    7 that, in and of itself, confers an injury. Further, Mrs. Komatsu also suffered injury

                                                                                    8 because, if the denial is not reversed, Mrs. Komatsu will be charged with present

                                                                                    9 knowledge of the denial, thereby precluding recovery under 42 U.S.C. § 1395pp on

                                                                                   10 future claims. The Secretary’s arguments are without merit.1
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          II.   LEGAL ARGUMENT
                                                                                   12          As described by the Supreme Court in Lujan v. Defenders of Wildlife, 504 U.S.
REED SMITH LLP




                                                                                   13 555 (1992), the constitutional minimum of standing has three requirements. First,

                                                                                   14 plaintiff must have suffered an injury in fact, i.e., an invasion of a legally protected

                                                                                   15 interest, which is (a) concrete and particularized; and (b) actual or imminent, not

                                                                                   16 conjectural or hypothetical. Second, there must be a causal connection between the

                                                                                   17 injury and the conduct complained of. Third, it must be likely that the injury will be

                                                                                   18 redressed by a favorable decision. Id. at 560.

                                                                                   19          Congress may create a statutory right or entitlement, the deprivation of which can
                                                                                   20 confer standing to sue even where the plaintiff has suffered no judicially cognizable

                                                                                   21 injury in the absence of the statute. See Warth v. Seldin, 422 U.S. 490, 514 (1975).

                                                                                   22
                                                                                        1
                                                                                   23
                                                                                          As the Court may be aware, courts around the country are currently considering the
                                                                                        issue of whether the Secretary is collaterally estopped from denying claims as a result
                                                                                   24   of the prior litigation before ALJs/the Medicare Appeals Council. While Mrs. Komatsu
                                                                                   25
                                                                                        has been prepared to move for summary judgment on that issue in this Court, Mrs.
                                                                                        Komatsu has delayed doing so in order to allow time for those other, more advanced
                                                                                   26   cases to proceed. Developments in those cases may assist this Court in its consideration
                                                                                   27
                                                                                        of the issue and, thereby, minimize the burden on this Court.
                                                                                                                            -1–
                                                                                   28       PLAINTIFF ANNE KOMATSU’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                             FOR LACK OF SUBJECT MATTER JURISDICTION, OR, IN THE ALTERNATIVE, FOR
                                                                                                                 JUDGMENT ON THE PLEADINGS
                                                                                   Case 8:20-cv-00280-SB-JDE Document 20 Filed 08/31/20 Page 3 of 7 Page ID #:157




                                                                                    1 That is, with respect to certain statutes, the alleged violation of a substantive statutory

                                                                                    2 right is, alone, a sufficient injury in fact to give rise to Article III standing. See Linda

                                                                                    3 R.S. v. Richard D., 410 U.S. 614, 617 n. 3 (1973) (“Congress may enact statutes creating

                                                                                    4 legal rights, the invasion of which creates standing, even though no injury would exist

                                                                                    5 without the statute.”).    Thus, in these circumstances, monetary injury is not the
                                                                                    6 touchstone of standing. Rather, it is the denial of a substantive statutory right.

                                                                                    7        A. The Denial of Medicare Benefits Confers Standing on Mrs. Komatsu
                                                                                    8        There can hardly be a doubt that Medicare benefits are an entitlement created by
                                                                                    9 Congress, the denial of which confers standing.          See 42 U.S.C. § 405(g) (“Any
                                                                                   10 individual … may obtain a review of such decision”); 42 U.S.C § 1395ff(a)(1)(A)
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 (“whether an individual is entitled to benefits”); Heckler v. Ringer, 466 U.S. 602, 620

                                                                                   12 (1984) (“the Medicare Act provides both the substance and the standing for [the
REED SMITH LLP




                                                                                   13 plaintiff’s] claim”). Thus, because Mrs. Komatsu has been denied her Congressionally-

                                                                                   14 created entitlement to Medicare coverage, she has suffered an injury, and that injury

                                                                                   15 can be redressed by a decision ordering coverage.

                                                                                   16        The Secretary’s claims regarding an alleged lack of economic injury do not
                                                                                   17 change the analysis. Multiple courts have rejected the notion that economic injury is a

                                                                                   18 requirement for standing in Medicare claim denial cases. See, e.g., Ryan v. Burwell,

                                                                                   19 2015 WL 4545806 at *5-7 (D. Vt. July 27, 2015) (plaintiff had standing even though

                                                                                   20 Medicaid paid claims denied by Medicare); Anderson v. Sebelius, 2010 WL 4273238 at

                                                                                   21 *3 (D. Vt. Oct. 25, 2010) (although administrative law judge waived plaintiff’s financial

                                                                                   22 liability for services delivered, plaintiff still had standing); Longobardi v. Bowen, 1988

                                                                                   23 WL 235576 at *2 (D. Conn. Oct. 25, 1988) (plaintiff had standing even though

                                                                                   24 Medicaid paid claims denied by Medicare); Martinez v. Bowen, 655 F. Supp. 95, 99

                                                                                   25 (D.N.M. 1986) (same).

                                                                                   26

                                                                                   27
                                                                                                                        -2–
                                                                                   28   PLAINTIFF ANNE KOMATSU’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                         FOR LACK OF SUBJECT MATTER JURISDICTION, OR, IN THE ALTERNATIVE, FOR
                                                                                                             JUDGMENT ON THE PLEADINGS
                                                                                   Case 8:20-cv-00280-SB-JDE Document 20 Filed 08/31/20 Page 4 of 7 Page ID #:158




                                                                                    1         As detailed in Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016), the mere violation
                                                                                    2 of a “procedural right” may be sufficient to confer standing. Id. at 1549. That said,

                                                                                    3 there is a difference between a “procedural right” and a “substantive right.” As cogently

                                                                                    4 explained by one court:

                                                                                    5         A “procedural right” is defined as “a right that derives from legal or
                                                                                    6         administrative procedure; a right that helps in the protection or
                                                                                              enforcement of a substantive right.” In contrast, a “substantive right” is “a
                                                                                    7         right that can be protected or enforced by law; a right of substance rather
                                                                                    8         than form.”
                                                                                    9
                                                                                        See Bock v. Pressler & Pressler, LLP, 254 F. Supp. 3d 724, 732 (D.N.J. 2017) (internal
                                                                                   10
                                                                                        citations and quotations omitted). Here, as set forth in the Complaint, Mrs. Komatsu
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                        alleges a violation of her substantive right to payment of her Medicare claim. That the
                                                                                   12
                                                                                        Secretary asserts that someone other than Medicare should bear the expense of the claim
REED SMITH LLP




                                                                                   13
                                                                                        does not change the violation of Mrs. Komatsu’s substantive right to Medicare payment.
                                                                                   14
                                                                                        Thus, again, Mrs. Komatsu has standing.
                                                                                   15
                                                                                              Under the Medicare statute, Mrs. Komatsu is entitled to have “payment made to
                                                                                   16
                                                                                        [her] or on [her] behalf” for covered services. See 42 U.S.C. § 1395k(a). Thus, the
                                                                                   17
                                                                                        statutory right conferred on Mrs. Komatsu is payment for covered services, not the
                                                                                   18
                                                                                        provision of the services themselves. Here, it is undisputed that Mrs. Komatsu did not
                                                                                   19
                                                                                        receive that. Thus, as forth in Tholes v. U.S. Bank N.A., 140 S.Ct. 1615 (2020), Mrs.
                                                                                   20
                                                                                        Komatsu has standing because winning or losing this suit will change whether she
                                                                                   21
                                                                                        receives what she is entitled to by the statute. Id. at 1622.
                                                                                   22
                                                                                              B. Mrs. Komatsu Will Be Charged With Knowledge Of The Rejected Claim
                                                                                   23
                                                                                                  And Lose The Right To Potential Recovery Of Benefits, If The Claim
                                                                                   24
                                                                                                  Denial Is Not Reversed
                                                                                   25
                                                                                              Beyond the denial of her substantive statutory rights, it is not correct to say that
                                                                                   26
                                                                                        Mrs. Komatsu will suffer no injury if the claim denial is not reversed. See Dkt. #43 at
                                                                                   27
                                                                                                                         -3–
                                                                                   28    PLAINTIFF ANNE KOMATSU’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                          FOR LACK OF SUBJECT MATTER JURISDICTION, OR, IN THE ALTERNATIVE, FOR
                                                                                                              JUDGMENT ON THE PLEADINGS
                                                                                   Case 8:20-cv-00280-SB-JDE Document 20 Filed 08/31/20 Page 5 of 7 Page ID #:159




                                                                                    1 6. As the Ryan and Anderson courts recognized, a decision denying coverage that

                                                                                    2 stands has significant effects on financial liability for subsequent claims for coverage.

                                                                                    3 Pursuant to 42 U.S.C. § 1395pp(b) and (c), even if a claim is denied, if the beneficiary

                                                                                    4 neither knew nor had reason to know that the claim might not be covered, then the claim

                                                                                    5 will still be paid on a one time basis (i.e., a sort of “Mulligan”). Conversely, if a claim

                                                                                    6 is denied and not reversed, then on subsequent claims, the beneficiary will not be able

                                                                                    7 to recover under those provisions and the beneficiary is placed at risk for being

                                                                                    8 personally liable for the claim. That is, the beneficiary will be charged with knowledge

                                                                                    9 of the rejected claim and, therefore, lose the right to potential recovery under the statute.

                                                                                   10 See also 42 C.F.R. § 411.404(b). Indeed, administrative law judges have so held with
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 regard to other beneficiaries. See Exhibit A attached hereto.

                                                                                   12        The present harm to Mrs. Komatsu is that she is now legally charged with the
REED SMITH LLP




                                                                                   13 knowledge of a denial of her claim. This knowledge will foreclose recovery for Mrs.

                                                                                   14 Komatsu under the statute and expose her to financial liability on future claims. That

                                                                                   15 this is a present harm is illustrated by the fact that, unless reversed now, Mrs. Komatsu

                                                                                   16 will have no avenue to challenge the denial in this case when considered in a future

                                                                                   17 case. If a future claim by Mrs. Komatsu is denied, she will not have a right to recovery

                                                                                   18 under 42 U.S.C. § 1395pp and may be personally liable for those expenses, solely

                                                                                   19 because of the denial in this case. Further, in future cases, Mrs. Komatsu will not be

                                                                                   20 able to challenge the correctness of the decision in this case. Clearly, Mrs. Komatsu

                                                                                   21 has suffered a present harm from the denial in this case. Considered differently, Mrs.

                                                                                   22 Komatsu suffers “the risk of real harm” and, therefore, has standing. Spokeo, 136 S.Ct.

                                                                                   23 at 1549.

                                                                                   24        In this case, as in Ryan, Mrs. Komatsu suffers from a chronic/incurable condition
                                                                                   25 and will need tumor treatment field therapy (TTFT) treatment for the remainder of her

                                                                                   26 life. That Mrs. Komatsu will have subsequent claims is, therefore, not speculative.

                                                                                   27
                                                                                                                        -4–
                                                                                   28   PLAINTIFF ANNE KOMATSU’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                         FOR LACK OF SUBJECT MATTER JURISDICTION, OR, IN THE ALTERNATIVE, FOR
                                                                                                             JUDGMENT ON THE PLEADINGS
                                                                                   Case 8:20-cv-00280-SB-JDE Document 20 Filed 08/31/20 Page 6 of 7 Page ID #:160




                                                                                    1 Being subjected to personal liability is an obvious harm of the decision denying

                                                                                    2 coverage to Mrs. Komatsu. This is a harm to Mrs. Komatsu that can be remedied by

                                                                                    3 this Court.

                                                                                    4           In addition to its direct impact on Mrs. Komatsu, a consequence of a denial will
                                                                                    5 be to put the supplier (Novocure, Inc.) on notice of potential non-coverage. Thus, if

                                                                                    6 Novocure does not want to be potentially liable for Mrs. Komatsu’s future treatment, it

                                                                                    7 will need to have Mrs. Komatsu sign an Advanced Beneficiary Notice (ABN).2

                                                                                    8 Therefore, unless the decision is reversed, Mrs. Komatsu may be put to the choice of

                                                                                    9 financially harming her family by receiving life-extending care or foregoing treatment

                                                                                   10 and markedly reducing her chances of extra months or years of life. That is a choice
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Mrs. Komatsu should not be put to and can be avoided if the decision is reversed.

                                                                                   12           To date, the only known court to rule otherwise is Pehoviack v. Azar, Case No.
REED SMITH LLP




                                                                                   13 20-CV-661 (C.D. Cal.). While the Secretary attempts to rely on the Pehoviack case,

                                                                                   14 the Secretary neglects to mention an important fact – the Pehoviack case is non-final

                                                                                   15 and is the subject of an appeal pending in the Ninth Circuit. Respectfully, the Pehoviack

                                                                                   16 court did not appear to appreciate the “procedural/substantive” jurisdictional distinction

                                                                                   17 and/or Spokeo’s discussion of the “risk of future harm” as a basis for jurisdiction. Thus,

                                                                                   18 the Pehoviack case offers little guidance to this Court.

                                                                                   19           III.   CONCLUSION
                                                                                   20           For the foregoing reasons, the Secretary’s Motion to Dismiss should be denied.
                                                                                   21       Dated: August 31, 2020
                                                                                                                                       REED SMITH LLP
                                                                                   22

                                                                                   23                                                    /s/
                                                                                                                                       FARAH TABIBKHOEI
                                                                                   24

                                                                                   25
                                                                                                                                           - and-

                                                                                   26  An ABN is a document putting the beneficiary on notice that the claim may not be paid (or paid in
                                                                                        2


                                                                                   27 full) by Medicare and that, if so, that the beneficiary is personally liable for any amount not paid.
                                                                                                                                         -5–
                                                                                   28 PLAINTIFF ANNE KOMATSU’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                          FOR LACK OF SUBJECT MATTER JURISDICTION, OR, IN THE ALTERNATIVE, FOR
                                                                                                                       JUDGMENT ON THE PLEADINGS
                                                                                   Case 8:20-cv-00280-SB-JDE Document 20 Filed 08/31/20 Page 7 of 7 Page ID #:161




                                                                                    1
                                                                                                                             PARRISH LAW OFFICES
                                                                                    2

                                                                                    3                                           /s/
                                                                                                                             JAMES C. PISTORINO
                                                                                    4                                        Attorneys for Plaintiff Anne Komatsu
                                                                                    5

                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                                                        -6–
                                                                                   28   PLAINTIFF ANNE KOMATSU’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                                         FOR LACK OF SUBJECT MATTER JURISDICTION, OR, IN THE ALTERNATIVE, FOR
                                                                                                             JUDGMENT ON THE PLEADINGS
